                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALLISON VALDEZ DELACRUZ,                           CASE NO. 18-cv-00715-YGR
                                   7                   Plaintiff,                           ORDER GRANTING IN PART MOTION FOR
                                                                                            EXTENSION OF TIME; DENYING THIRD
                                   8             vs.                                        MOTION FOR DEFAULT JUDGMENT;
                                                                                            ORDER TO SHOW CAUSE
                                   9     NANCY A. BERRYHILL,
                                                                                            Re: Dkt. Nos. 26, 27
                                  10                   Defendant.

                                  11          The Court has received and reviewed (1) plaintiff’s third motion for default judgment (Dkt.
                                  12   No. 26), and (2) defendant’s motion for an extension of time to respond to plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   and file the certified administrative record (Dkt. No. 27.)
                                  14          The Court hereby GRANTS IN PART defendant’s motion for an extension of time.
                                  15   Defendant shall file its response to plaintiff’s complaint and the certified administrative record by
                                  16   no later than Friday, December 21, 2018.
                                  17          In addition, defendant is ORDERED TO SHOW CAUSE why she should not be sanctioned
                                  18   for failing to comply with the deadlines in this case and for seeking relief from the Court at the
                                  19   last minute. By no later than Tuesday, December 18, 2018, defendant must file a written
                                  20   response to this Order to Show Cause, not to exceed three (3) pages. Failure to file a written
                                  21   response will be deemed an admission that no good cause exists and that the imposition of
                                  22   monetary sanctions is appropriate.
                                  23          In light of the foregoing, plaintiff’s third motion for default judgment is DENIED.
                                  24          This Order terminates Docket Numbers 26 and 27.
                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: December 13, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
